 ^
  Fill in this information to identify your case:

  United States Bankruptcy Court for the:

  DISTRICT OF ARIZONA                                                                                                               USBG CLRK PHM
                                                                                                                                 )19FEBGPMl2:ll
  Case number (ifknown)                                                        Chapter you are filing under:

                                                                                  Chapter 7
                                                                               D Chapter11
                                                                               D Chapter12
                                                                               D Chapter 13                                   D Check ifthis an
                                                                                                                                   amended filing




 Official Form 101
Volunta                   Petition for Individuals Filin for Bankru tc                                                                                   12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case^-and in joint cases, these forms use you to ask for information from both debtors. Forexample, if a form asks, "Doyou own a car, " the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
betweenthem. Injointcases, one ofthespouses must report informationas Debtor1 andthe otheras Debtor2. Thesameperson must be Debtor'1 in
all of the forms.

Be as complete and accurate as possible. Iftwo married people arefiling together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top ofany additional pages, write your name and case number (if known). Answer
every question.


 Parti:        Identify Yourself

                                     About Debtor 1:                                                About Debtor2 (Spouse Only in a Joint Case):
 1.   Your full name

      Write the name that is on      KEMONTE
      your government-issued         First name                                                     First name
      picture identification (for
      example, your driver's         T.
      license or passport).          Middle name                                                    Middle name

      Bringyourpicture
      identificationto your         -*''?.;
      meetingwiththetrustee.         LastnameandSuffix(Sr.,Jr., II,III)                             Last name and Suffix (Sr., Jr., II,




 2.   All other namesyou have
      used in the last 8 years
      Include your married or
      maiden names.




3.    Only the last 4 digits of
      your Social Security
      number or federal             xxx-xx-1950
      Individual Taxpayer
      Identification number
      (ITIN)




                  Case 2:19-bk-01320-MCW                     Doc 1        Filed 02/06/19          Entered 02/06/19 12:13:34                     Desc
Official Form 101                                 Voluntary PetitionPetition
                                                                    for IndividualsPage
                                                                                   Filing for
                                                                                            1 Bankruptcy
                                                                                              of 8                                                     page 1
 Debtor 1    KEMONTE T. WESSON                                                                       Case number (ifknown)




                                 About Debtor 1:                                              About Debtor2 (Spouse Only in a Joint Case):

 4.   Any business names and
      Employer Identification
      Numbers (EIN) you have        I have not used any business name or EINs.                D I have not used any business name or EINs.
      used in the last 8 years

      Include trade names and    Business name(s)                                             Business name(s)
      doing businessas names

                                 EINs                                                         EINs




5.    Where you live                                                                          If Debtor 2 lives at a different address:

                                 4545 N. 67TH AVENUE#1144
                                 Phoenix, AZ 85033
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIPCode

                                 Maricopa
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Notethatthe court will send any noticesto this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIPCode              Number, P.O. Box, Street, City, State & ZIPCode




6.    Why you are choosing       Chech one:                                                   Check one:
      fh/sd/sfr/cttofilefor
      bankruptcy
                                        Overthe last 180days before filing this petition,     a      Overthelast1 80daysbeforefilingthispetition, I
                                        I have lived in this district longerthan in any              have lived in this district longerthan in any other
                                        other district.                                              district.

                                        I have another reason.                               D       I have another reason.
                                        Explain.(See 28 U. S. C. § 1408.)                            Explain. (See 28 U. S.C. § 1408.)




               Case 2:19-bk-01320-MCW                     Doc 1        Filed 02/06/19        Entered 02/06/19 12:13:34                     Desc
Official Form 101                             Voluntary PetitionPetition
                                                                for IndividualsPage
                                                                               Filingfor
                                                                                       2Bankruptcy
                                                                                         of 8                                                       page 2
 Debtor 1    KEMONTE T. WESSON                                                                                  Case number (ifknown)


 Part 2:    Tell the Court AboutYour Bankruptcy Case

 7. Thechapterofthe              Checkone. (Fora briefdescriptionofeach, see Notice Requiredby 11 U. S.C. § 342(b)forIndividualsFilingfor Bankruptcy
      Bankruptcy Codeyou are (Form 2010)). Also, go to the top ofpage 1 and checkthe appropriate box.
     choosing to file under
                                      Chapter 7
                                 D Chapter 11
                                d Chapter12
                                D Chapter13


8.   How you will pay the fee               I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                            abouthowyoumay pay.Typically, ifyou are payingthefeeyourself, you maypaywithcash,cashier'scheck, or money
                                            order. Ifyourattorneyis submittingyourpaymenton yourbehalf,yourattorneymaypaywitha creditcardor checkwith
                                            a pre-printed address.
                                tfi         I "e               thefeein installments. Ifyou choose thisoption, signandattach theApplication forIndividuals toPay
                                          The Filing Fee in n                      OfficialForm 103A).
                                D         I request that my fee be waived (You ma               his option only ifyou are filing for Chapter 7. By law, a judge may,
                                          but is not requiredto, waiveyourfee, andmaydoso ony .                  me is lessthan 150%ofthe officialpoverty linethat
                                          applies to your family size and you are unable to pay thefee in installm       Ifyou choose this option, you must fill out
                                          the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) an               ' with your petition.


9.   Have you filed for               No.
     bankruptcy within the
     last 8 years?              D Yes.
                                                   District                                    When                          Case number
                                                   District                                    When                          Case number
                                                   District                                    When                          Case number


10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is    D Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                                   Debtor                                                                   Relationship to you
                                                   District                                    When                         Case number, if known
                                                   Debtor                                                                   Relationship to you
                                                   District                                    When                         Case number, if known


11. Do you rent your                No.             Go to line 12.
    residence?
                                D Yes.              Has your landlord obtained an eviction judgment against you?
                                                    D         No. Go to line 12.

                                                    D         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                              this bankruptcy petition.




              Case 2:19-bk-01320-MCW
Official Form 101
                                                                 Doc 1         Filed 02/06/19            Entered 02/06/19 12:13:34                    Desc
                                                Voluntary PetitionPetition
                                                                  for IndividualsPage
                                                                                 Filingfor
                                                                                        3 Bankruptcy
                                                                                           of 8                                                                 page3
 Debtor 1    KEMONTET. WESSON                                                                                Case number (if known)


 Part 3:    Report About Any Businesses You Own as a Sole Proprietor
 12. Are you a sole proprietor
     of any full- or part-time         No.      Go to Part 4.
      business?

                                    D Yes.      Name and location of business
      A sole proprietorship is a
      business you operate as                   Nameof business, if any
      an individual, and is not a
      separate legal entity such
      as a corporation,
      partnership, or LLC.
     If you have more than one                  Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                       Check the appropriate box to describe your business:
                                                D      Health Care Business (as defined in 11 U. S. C. § 101(27A))
                                                d      Single Asset Real Estate (as defined in 11 U. S. C. § 101(51B))
                                                D      Stockbroker (as defined in 11 U. S. C. § 1 01(53A))
                                                a      Commodity Broker (as defined in 11 U. S. C. § 101(6))
                                                D      None of the above

13. Are you filing under            Ifyou arefilingunderChapter 1 1, the court mustknowwhetheryou area small businessdebtorsothatitcansetappropriate
     Chapter 11 of the       deadlines. Ifyou indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
     Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the
     you a small business    in11 U. S.C. 1116(1)(B).                                               '          --"------.
     debtor?
                                      No.       I am notfiling underChapter11.
     For a definition of sma//
     business debtor, see 11
     U. S.C. § 101(510).            D No.      I amfilingunderChapter11,butI amNOTa smallbusinessdebtoraccorclingtothedefinitionintheBankruptcy

                                    D Yes.     I amfiling underChapter 11 and I ama small business debtoraccording tothedefinition inthe Bankruptcy Code.

Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
14. Do you own or haveany             No.
     property that poses or is
     alleged to pose a threat       a Yes.
     of imminent and                         What is the hazard?
     identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                     If immediate attention is
     immediate attention?                    needed, why is it needed?

     Forexample, do you own
    perishable goods, or
    livestock that must be fed,              Whereis the property?
    or a building that needs
    urgent repairs?
                                                                           Number, Street, City, State S Zip Code




              Case 2:19-bk-01320-MCW
Official Form 101
                                                          Doc 1          Filed 02/06/19             Entered 02/06/19 12:13:34         Desc
                                              Voluntary PetitionPetition
                                                                for IndividualsPage
                                                                               Filingfor
                                                                                       4Bankruptcy
                                                                                         of 8                                                 page 4
 Debtor1    KEMONTET. WESSON                                                                            Case number (ifknown)

 Part 5:   Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
 15. Tell the court whether          You musfcheck one:                                            You must check one:
     you have received a                  I received a briefing from an approved credit            D    I received a briefing from an approved credit
     briefing about credit                counseling agency within the 180 days before I                counseling agencywithin the 180days before I filed
     counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                          certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about             Attach a copy ofthe certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before             plan, if any, thatyou developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check       D    I received a briefing from an approved credit            D    I received a briefing from an approved credit
     one ofthe following                  counseling agency within the 180 days before I                counseling agencywithin the 180days before I filed
     choices. Ifyou cannot do             filed this bankruptcy petition, but I do not have            this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to          a certificate of completion.                                 of completion.
     file.
                                         Within 14 days afteryou file this bankruptcy                  Within 14 days afteryou file this bankruptcy petition, you
     If you file anyway, the court        petition, you MUST file a copy of the certificate and        MUSTfile a copy ofthe certificateand payment plan, if
     can dismiss your case, you           payment plan, if any.                                        any.
     will lose whatever filing fee
     you paid, and your              D   I certify that I asked for credit counseling              D   t certify that I asked for credit counseling services
     creditors can begin                 servicesfrom an approved agency, but was                      from an approved agency, butwas unableto obtain
     collection activities again.        unableto obtain those services during the 7                   those services during the 7 daysafter I made my
                                         days after I made my request, and exigent                     request, and exigentcircumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To askfor a 30-daytemporarywaiverofthe requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheetexplainingwhatefforts you made
                                         requirement, attach a separate sheetexplaining                to obtain the briefing, whyyou were unableto obtain it
                                         whatefforts you madeto obtain the briefing, why               before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and whatexigentcircumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfiedwith your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     Ifthe court is satisfied with your reasons, you must still
                                         Ifthe court is satisfiedwith your reasons, you must           receive a briefing within 30 daysafteryou file. You must
                                         still receive a briefing within 30 daysafteryou file.         file a certificate from the approved agency, along with a
                                         You must file a certificatefrom the approved                  copy ofthe payment plan you developed, if any. Ifyou do
                                         agency, along with a copy ofthe payment plan you              notdo so, your case may be dismissed.
                                         developed, ifany. Ifyou do not do so, your case
                                         may be dismissed.                                             Any extension of the 30-day deadline is granted only for
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension ofthe 30-daydeadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                     D   I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling becauseof:                                  counseling because of:

                                         D     Incapacity.                                             D      Incapacity.
                                               I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                               that makes me incapableof realizing or                         makes me incapable of realizing or making rational
                                               making rational decisions about finances.                      decisions aboutfinances.

                                         D     Disability.                                             D      Disability.
                                               My physical disabilitycauses me to be                          My physicaldisabilitycauses me to be unableto
                                               unable to participate in a briefing in person,                 participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I                through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                     do so.

                                         D     Active duty.                                            D Active duty.
                                               I am currently on active militaryduty in a                I am currently on active military duty in a military
                                               military combat zone.                                          combat zone.
                                         Ifyou believe you are not required to receive a               Ifyou believeyou arenotrequiredto receivea briefing
                                         briefing about credit counseling, you must file a             aboutcredit counseling, you must file a motion forwaiver
                                         motion for waivercreditcounselingwith the court.              ofcredit counselingwith the court.




              Case 2:19-bk-01320-MCW                         Doc 1         Filed 02/06/19         Entered 02/06/19 12:13:34                    Desc
Official Form 101                              Voluntary PetitionPetition
                                                                 for IndividualsPage
                                                                                Filingfor
                                                                                       5 Bankruptcy
                                                                                          of 8                                                           page 5
 Debtor1 KEMONTET. WESSON                                                                                 Case number (if known)

 Part 6:    Answer These Questions for Reporting Purposes
 16. What kind of debts do         16a.      Areyourdebtsprimarilyconsumerdebts?Consumerdebtsaredefinedin 11 U.S.C. § 1 01(8)as"incurredbyan
     you have?                               individual primarily for a personal, family, or household purpose."
                                             D No. Go to line 16b.
                                                Yes. Go to line 1 7.
                                  16b.       Areyourdebtsprimarily businessdebts? Businessdebtsaredebtsthatyou incurredto obtain
                                             money for a business or investment or through the operation ofthe business or investment.
                                             D No. Go to line 16c.
                                             D Yes. Go to line 17.
                                  16c.       Statethe type ofdebtsyou owethatare not consumerdebtsor businessdebts


17. Are you filing under          D NO.      I am not filing underChapter7. Go to tine 18.
    Chapter 77

     Do you estimate that            Yes. ' amfilin9. underchaP.ter7- Do.youestimatethatafteranyexemptpropertyisexcludedandadministrativeexpenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                    No
     are paid that funds will
     be available for                       D Yes
     distribution to unsecured
     creditors?

18. How many Creditors do            1-49                                        D 1, 000-5, 000                            D 25, 001-50, 000
    you estimate that you
     owe?                         D 50-99                                        D 5001-10, 000                             D 50, 001-100, 000
                                  D 100-199                                      D 10, 001-25, 000                          DMorethan100, 000
                                  D 200-999

19. How much do you                                                              D $1,000,001-$10million
     estimate your assets to
                                     $0 - $50, 000                                                                          D $500,000,001 - $1 billion
     be worth?                   D $50, 001-$100, 000                            D $10,000,001-$50 million                  D $1,000,000,001-$10billion
                                 D $100, 001 -$500, 000                          D $50, 000, 001 -$100 million              D $10, 000, 000, 001 - $50 billion
                                 D $500,001 - $1 million                         D $100,000,001 -$500million                D Morethan $50billion

20. How much do you                                                              D $1,000,001 -$10million
     estimate your liabilities
                                    $0 - $50, 000                                                                          D $500,000,001 - $1 billion
     to be?                      D $50, 001 -$100, 000                           D $10,000,001 -$50 million                D $1,000,000,001 -S10billion
                                 D $100, 001 -$500, 000                          D $50,000,001 -$100million                d $10,000,000,001-$50billion
                                 D $500, 001 - $1 million                        D $100,000,001 - $500million              D Morethan $50billion

Part 7:    Sign Below

For you                          I haveexaminedthispetition,andI declareunderpenaltyofperjurythatthe informationprovidedistrueandcorrect.
                                 !flhaYe. choserl to file "nderChapter7, 1 amawarethat I may proceed, ifeligible, underChapter 7, 11, 12, or 13oftitle 11,
                                 UnitedStatesCode.I understandthereliefavailableundereachchapter,andI choosetoproceedunderChapter'7"'"''''
                                 L-noattomeyrepresentsmeand'didnotpayoragreetopaysomeonewhoisnotanattorneytohelpmefilloutthis
                                 document, I haveobtainedandreadthenoticerequiredby11 U.S.C. § 342(b).
                                 I request reliefin accordance withthechapteroftitle 11, United States Code, specified inthispetition.
                                 ^understand making a falsestatement, concealing property, orobtaining money orproperty byfraud in connection with a
                                 bankruptcycasecanresultinfinesupto$250, 000,orimprisonment forupto20years, orboth. 18U. S.C.§§152, 1341, 1519,

                                          NTET. WES 0                                            Signatureof Debtor 2
                                 Signature of Debtor 1


                                 Email Address of Debtor 1                                       EmailAddress of Debtor 2

                                 Executedon Februa           6, 2019                             Executed on
                                                MM/DD/YYYY                                                         MM / DD/ YYYY

               Case
Official Form 101       2:19-bk-01320-MCW                   Doc 1 Filed 02/06/19 Entered 02/06/19 12:13:34                                      Desc
                                            Voluntary PetitionforIndividualsFilingfor Bankruptcy
                                                                Petition Page 6 of 8                                                                     page 6
 Debtor 1 J<EMONTE T. WESSON                                                                                  Case number (ifknown)



 For your attorney, if you are   I, the attorney forthe debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
 represented by one              under Chapter 7, 11 12, or 1 3 oftitle 11 , United States Code, and have explained the reliefavailable under each chapter
                                 forwhichthepersoniseligible I alsocertifythatI havedeliveredtothedebtor(s)thenoticerequiredby11 U.S.C.§ 342(b)
If you are not represented by    and, in a caseinwhich§ 707(b)(4)(D) applies,certifythat I haveno knowledgeafteran inquirythatthe'informationin the
an attorney, you do not need     schedulesfiled with the petition is incorrect.
to file this page.
                                                                                                    Date            Februa      6, 2019
                                 Signature of Attorney for Debtor                                                  MM/DD/YYYY


                                 Printed name



                                 Firm name



                                 Number, Street, City, State& ZIPCode

                                 Contact phone                                                Email address

                                 AZ
                                 Bar number & State




              Case 2:19-bk-01320-MCW
Official Form 101
                                                             Doc 1      Filed 02/06/19           Entered 02/06/19 12:13:34                     Desc
                                                Voluntary PetitionPetition
                                                                  for IndividualsPage
                                                                                 Filingfor
                                                                                         7Bankruptcy
                                                                                           of 8                                                          page?
 Debtor 1   KEMONTET. WESSON                                                                            Case number (ifknown)



For you if you are filing this   The lawallows you, as an individual, to represent yourself in bankruptcy court, butyou should understand that many
bankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
attorney                         financialand legalconsequences,you arestrongly urgedto hirea qualifiedattorney.
If you are represented by an     To besuccessful,you mustcorrectlyfileand handleyourbankruptcycase.The rulesareverytechnical, anda mistakeor
attorney, you do not need to     inactionmayaffectyourrights.Forexample, yourcasemaybedismissedbecauseyou did notfile a requireddocument,
file this page.                  pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U. S. trustee, bankruptcy
                                 administrator, or audit firm ifyour case is selected for audit. Ifthat happens, you could lose your rightto file another case,
                                 oryou may lose protections, includingthe benefitofthe automaticstay.

                                 Youmustlistallyourpropertyanddebtsintheschedulesthatyouarerequiredtofilewiththecourt. Evenifyouplanto pay
                                 a particular debt outside ofyourbankruptcy, you must list that debt in your schedules. Ifyou do not list a debt, the debt may
                                 notbedischarged.Ifyoudonotlistpropertyorproperlyclaimitasexempt,you maynotbeableto keeptheproperty.The
                                 judge can also denyyou a discharge ofall yourdebts ifyou do something dishonest in your bankruptcy case, such as
                                 destroyingor hidingproperty, falsifyingrecords, or lying. Individualbankruptcycasesare randomlyauditedto determineif
                                 debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                 imprisoned.

                                 Ifyoudecidetofilewithoutanattorney,thecourtexpectsyouto followtherulesasifyou hadhiredanattorney.Thecourt
                                 will notb-eatyou differentlybecauseyou arefilingforyourself.To besuccessful, you must befamiliarwiththe'United
                                 States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules ofthe court in which your case is
                                 filed. You must also be familiar with any state exemption laws that apply.

                                 Are you aware thatfiling for bankruptcy is a serious action with long-term financial and legal consequences?
                                 D No
                                    Yes

                                 Areyouawarethatbankruptcyfraudisa seriouscrimeandthatifyourbankruptcyformsareinaccurateorincomplete,you
                                 could be fined or imprisoned?
                                 D No
                                    Yes

                                 Did you pay or agree to pay someone who is not an attorney to help you fill outyour bankruptcy forms?
                                 D No
                                   Yes             Nameof Person SHERIA. BARRIOS
                                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                 By signing here I acknowledge that I understand the risks involved in filing without an attorney. I have read and understood
                                 this notice, and I am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property ifI do
                                 not r    erl    an e the    e.

                                 K MO T T. WE                                                    Signature of Debtor 2
                                 Signature of Debtor 1

                                 Date     Februa      6, 2019                                    Date
                                         MM / DD / YYYY                                                  MM / DD / YYYY
                                 Contact phone 602-810-0643                                      Contact phone
                                 Cell phone                                                      Celt phone
                                 Email address                                                   Email address




               Case
Official Form 101     2:19-bk-01320-MCW       Doc 1 Filed 02/06/19 Entered 02/06/19 12:13:34
                                   Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                              Desc
                                                                                                                                                       page8
                                                     Petition Page 8 of 8
